Citation Nr: 1744913	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

2.  Entitlement to service connection for a total uterine hysterectomy.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a bilateral hand disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

8.  Entitlement to an initial compensable rating for vulvar tenderness as a residual of Bartholin's cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2006, the RO declined to reopen a previously denied claim for service connection for pes planus.  In April 2008, the RO denied service connection for a total uterine hysterectomy.  As discussed below, the other issues listed on appeal were addressed in subsequent rating decisions and have not yet been perfected as appeals to the Board.

This appeal has a lengthy procedural history.  However, the Board ultimately denied both claims on the merits in an October 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in October 2014 for further action consistent with the terms of the JMR.  The Board then remanded the claims for additional development in February 2016.

The issues of service connection for a left arm disorder, bilateral hand disorder, neck disorder, low back disorder; whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder; and an initial compensable rating for vulvar tenderness as a residual of Bartholin's cyst, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diagnosed bilateral foot disabilities are not etiologically related to service.

2.  A total uterine hysterectomy is not related to service, and is not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a total uterine hysterectomy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

I.  Bilateral Foot Disability

With respect to element (1) of service connection, a current disability, the Veteran has been diagnosed with bilateral pes planus (flat feet), metatarsalgia, plantar fasciitis, and hallux valgus at various points from April 2002 through the present.  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence, the Veteran has asserted that the boots she wore in service caused her foot arches to fall.  See June 2008 Private Treatment Records.  She has also stated that, during service, she marched for six hours a day and engaged in prolonged standing and jumping on paved roads.  She indicated that she performed these activities in boots with thick soles that would not bend.  See September 2013 Statement.

The Veteran's November 1976 enlistment examination was normal and she denied having any foot problems in the accompanying medical history report.  The rest of her service treatment records through June 1977 are negative for any complaints, treatment, or diagnoses of a foot condition.  In an April 2002 VA examination, the Veteran stated that she complained of a foot condition while being treated in service for bartholinitis.  Notably, her records contain numerous findings related to a Bartholin cyst/bartholinitis condition, but there is no report of a foot condition.  She was also seen for an adjustment reaction to basic training in April 1977 shortly after commencing active duty.  Therefore, it appears that she was actively reporting different medical concerns during her six weeks of active service without documentation of a foot condition.  This strongly suggests that no such condition was present.  See AZ v. Shinseki, 731 F.3d 1303, 1318   (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In addition, the Veteran has reported experiencing foot pain after service.  A May 2006 lay statement from K.C. supports the Veteran's contention that she had no foot problems prior to service, but complained about such problems after service.  However, VA records from December 2008 show the Veteran reported trouble with foot pain for a period of only 10 years, which would only date back to about 1998, more than 20 years after service.  These conflicting accounts regarding the onset of the Veteran's symptoms reduce the credibility of the Veteran's statements.  When viewed collectively with the absence of any documented foot complaints in service, the Board finds that the Veteran did not experience a disabling foot condition during service.

The Board has also considered whether the activities of marching and jumping on paved roads as described by the Veteran ultimately resulted in a current foot condition irrespective of the onset date of symptoms.  However, an August 2013 VA examiner stated that there is no evidence that prolonged walking, marching, or standing on hard surfaces contributes to the development of pes planus, and that available studies do not suggest that flat feet are caused or aggravated by military service.  Rather, it was a common condition in women over 40 years old, and can develop due to age, injury, faulty biomechanics, and unusual or prolonged stress to the foot.  Obesity was also a risk factor.

A June 2016 VA examiner further stated that if the Veteran had developed foot problems as a result of active service, such conditions would have developed before June 1977 when she was discharged.  He noted that the Veteran's records showed her to be overweight in the years after service.  In a September 2016 addendum, he further stated that consideration must be given to the Veteran having gained 70 pounds since service, resulting in significant wear and tear on both feet in the 39 years after her discharge.  Read together, the June 2016 and September 2016 reports concluded that metatarsalgia, pes planus, and hallux valgus were less likely than not the result of military service.

The April 2002 VA examiner diagnosed metatarsalgia dating from the time of the military per the Veteran's history.  However, as noted above, the evidence does not support the Veteran's reported history regarding her foot problems in service.  Therefore, the April 2002 opinion holds no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).

In sum, the overall weight of the evidence is against a finding that the Veteran had any bilateral foot symptoms in service, or that any current foot condition is etiologically related to physical activities from service.  Therefore, service connection for a bilateral foot condition is denied.

II.  Total Uterine Hysterectomy

Private records show the Veteran underwent a total uterine hysterectomy in August 1991.  She contends that this was the result of the Bartholin cyst condition she experienced in service.  Service treatment records reflect extensive findings related to the Bartholin cyst, and the Veteran is now service-connected for residuals of that condition, specifically vulvar tenderness.  However, there is no indication that the 1991 hysterectomy would be related to service for a reason other than the Bartholin cyst.  Therefore, the appropriate inquiry is whether the Veteran's hysterectomy is secondary to the service-connected Bartholin cyst residuals.  

The August 1991 hysterectomy records show findings of a massively enlarged symmetrical fibroid uterus.  A July 2015 independent medical examiner reviewed the claims file and stated that it was less likely than not that the hysterectomy was related to the Veteran's Bartholin cyst or associated vulvar tenderness.  He noted that the medical reason for the hysterectomy was the large fibroid uterus, and that there was no other documentation as to the reason for the procedure other than the size of the mass involved.  He stated that fibroids (or leiomyoma) are common benign smooth muscle tumors of the wall of the uterus.  Common causes of the condition were hormonal or pregnancy-related.  Bartholin cysts and vulvar tenderness were not associated with the growth of leiomyoma or the need for a hysterectomy.

This opinion is also supported by a November 2012 Veterans Health Administration opinion, which stated that the hysterectomy was due to a large fibroid uterus and not a Bartholin cyst condition.  There is no competent medical evidence to refute these opinions or to otherwise link the Veteran's 1991 hysterectomy to her Bartholin cyst condition or associated residuals.

Notably, these opinions do not specifically address whether the hysterectomy was aggravated by the service-connected Bartholin cyst condition, which is also a means of establishing secondary service connection.  However, the nature of a hysterectomy is such that consideration of the aggravation question is not warranted.  A hysterectomy is defined as the operation of excising the entire uterus.  Dorland's Illustrated Medical Dictionary 921 (31st ed. 2007).  In other words, the condition is binary, as the uterus is either excised or not, without varying degrees of "severity."  The static nature of the condition is also reflected in VA's rating criteria, which provide a 100 percent rating for the first three months after removal of the uterus, followed by a single 30 percent rating, without reference to any symptoms or other manifestations.  See 38 C.F.R. § 4.116, Diagnostic Code 7618.

For these reasons, service connection for a total uterine hysterectomy is not warranted.


ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a total uterine hysterectomy is denied.



REMAND

The issues of service connection for a left arm disorder, bilateral hand disorder, neck disorder, low back disorder; whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder; and an initial compensable rating for vulvar tenderness as a residual of Bartholin's cyst, were previously addressed by the Board in February 2016.  As noted in that decision, the Veteran had filed timely notices of disagreement with respect to rating decisions in July 2013, October 2013, and May 2014, which adjudicated these issues.  They were remanded by the Board so that a statement of the case (SOC) could be provided to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims file shows that this SOC has yet to be promulgated.  Therefore, the issues must again be remanded for issuance of the SOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and her representative with a statement of the case for the issues of service connection for a left arm disorder, bilateral hand disorder, neck disorder, low back disorder; whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder; and an initial compensable rating for vulvar tenderness as a residual of Bartholin's cyst.  Advise the Veteran and her representative that they must file a timely substantive appeal if the Veteran desires to perfect her appeal of any of these issues to the Board.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


